Citation Nr: 0510110	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  95-17 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral levator 
scapulae syndrome, secondary to a service-connected 
quadriceps muscle scar of the left leg.

2.  Entitlement to service connection for developmental 
cervico-thoracic scoliosis, with degenerative spurring of the 
cervical spine, secondary to a service-connected quadriceps 
muscle scar of the left leg.

(The issues of an increased rating for post-traumatic stress 
disorder, an increased rating for quadriceps muscle scar of 
the left leg, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder as well as entitlement to 
Chapter 35 benefits will be addressed in separate decisions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for bilateral levator scapulae syndrome 
and entitlement to service connection for developmental 
cervico-thoracic scoliosis, with degenerative spurring of the 
cervical spine, both secondary to service-connected 
quadriceps muscle scar of the left leg.  In November 2001, 
the Board remanded the veteran's appeal for further 
evidentiary development.  During the pendency of the appeal, 
the veteran moved from Arkansas and his claim file was 
transferred to the RO in Muskogee, Oklahoma.  In April 2004, 
the veteran and his wife testified at a hearing before the 
undersigned.

Initially, the Board notes that the RO, in a subsequent April 
2003 supplemental statement of the case, also discussed why 
service connection was not warranted for these two 
disabilities on a direct basis.  No appeal followed.  
Therefore, the Board's jurisdiction is limited to the 
secondary service connection claims.  Accordingly, the issues 
on appeal are as characterized on the first page of this 
decision.



FINDINGS OF FACT

1.  There is no medical evidence that the veteran's current 
scapulae disability are caused or aggravated by a service-
connected disability.

2.  There is no medical evidence that the veteran's current 
cervical and/or thoracic spine disabilities are caused or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral levator scapulae syndrome is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326 (2004).

2.  Cervico-thoracic scoliosis, with degenerative spurring of 
the cervical spine, are not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that was a change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A) and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide; and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  In Pelegrini II, the Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  

In May 2001, January 2002, June 2002, and July 2003 letters, 
VA notified the claimant that he was responsible to support 
his claim with appropriate evidence.  Collectively, these 
letters also indicated that VA would obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for shoulder and 
spine problems, or to provide a properly executed release so 
that VA could request the records for him; and these letters 
essentially asked him to provide any evidence he had 
pertaining to his claim.  The February 1998 statement of the 
case and an April 2003 supplemental statement of the case 
also explained what laws and regulations were applied in 
adjudicating his claims and what was necessary to establish 
secondary service connection for the claimed disabilities.  

In view of the above, the Board finds that the duty to notify 
the veteran of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran's on 
numerous occasions if there was any information or evidence 
he considered relevant to his claims so that VA could help 
him by getting that evidence.  If the evidence was held by a 
private physician the veteran was to provide authorizations 
so that the RO could obtain that evidence.  See VA letters 
dated in January 2002, June 2002, and July 2003; see also the 
November 2001 Board remand.  Indeed, the record shows that 
the veteran filed and/or the RO obtained the veteran's 
service medical records as well as voluminous VA treatment 
records from all of the VA Medical Centers he reported he 
received treatment.  The record also includes private 
treatment records from the few private sources that the 
veteran had identified as well as records from a part-time 
employer and Social Security Administration records.  
Furthermore, the record includes the results from a December 
2002 VA examination held for the express purpose of 
determining whether there was a relationship between the 
veteran's shoulder, thoracic spine, and cercal spine 
disabilities and already service connected left leg disorder.  
The record also includes the veteran and his wife's testimony 
at an April 2004 personal hearing.  The record shows that the 
veteran was advised of what evidence VA had requested and 
notified in the statement and supplemental statements of the 
case of what evidence had been received.  Accordingly, the 
Board finds that all available and identified medical records 
have been obtained and there is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the appealed from rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, a review of the record on appeal 
shows the veteran was given numerous opportunities to submit 
evidence after the RO notified him of what evidence was 
necessary to substantiate his claims, and the record shows 
that the appellant filed and/or the RO obtained additional 
records.  The record also shows that the veteran thereafter 
testified at a personal hearing, and as noted above, was 
notified of the dictates of the VCAA prior to additional 
adjudication of this matter by the RO (see, for example, the 
April 2003 supplemental statement of the case).  Hence, the 
Board finds that the veteran was not prejudiced by VA's 
failure to issue the VCAA letter until after the rating 
decision.

Therefore, to the extent that VA may have failed to fulfill 
any duty to notify and assist the veteran, including because 
the VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) (West 2002) because the appeal was 
pending prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is no evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran contends that his bilateral levator scapulae 
syndrome and developmental cervico-thoracic scoliosis with 
degenerative spurring of the cervical spine are caused or 
aggravated by his service connected quadriceps muscle scar of 
the left leg (left leg disability).  It is also requested 
that the veteran be afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

With the above criteria in mind, the Board observes that the 
weight of the medical evidence found in the record on appeal 
does not reflect that his shoulder, thoracic spine, or 
cervical spine disabilities were caused or aggravated by a 
service-connected disability.  

Specifically, a review of the record on appeal, which 
includes service medical records and voluminous VA and/or 
private treatment records dating from the early 1970's 
through 2003, shows complaints of neck pain diagnosed as 
cervical arthritis beginning in September 1996 (see VA 
treatment records dated in September 1996, January 1998, 
October 1998, January 2001, and November 2001; cervical spine 
x-rays dated in March 1991 (normal), September 1996 (first 
time degenerative changes were seen), January 1998, January 
2001, and December 2002), back pain diagnosed as thoracic 
spine arthritis beginning in September 1996 (see thoracic 
spine x-rays dated in March 1991 (normal), September 1996 
(first time degenerative changes were seen), and December 
2002), and shoulder pain diagnosed as right shoulder 
arthritis beginning in December 2002 (see VA treatment record 
dated in January 1998; shoulder x-rays dated in January 1998 
(normal), and December 2002 (first time degenerative changes 
were seen in the right shoulder)).  

The veteran underwent a VA examination in December 1997 in 
which he complained of right shoulder and cervical spine 
pain.  He thereafter reported that his shoulder problem stems 
from a post-service work injury in either 1979 or 1980.  
After an examination that revealed reduced range of motion of 
the cervical spine and tenderness to palpation in the muscles 
of the neck and shoulders, but normal shoulder x-rays, the 
diagnoses were bilateral levator scapulae syndrome and 
cervico-thoracic scoliosis, with degenerative spurring of the 
cervical spine.

At the December 2002 VA examination, which was ordered by the 
Board in November 2001 to determine whether the veteran's 
disabilities were caused or aggravated by a service-connected 
left leg disability, he was diagnosed with chronic right 
shoulder strain as well as degenerative joint disease of the 
right shoulder, cervical spine, and thoracic spine.  It was 
also opined that, while the appellant had tenderness to 
palpation of his bilateral levator scapular muscle, neither 
bilateral levator scapulae syndrome nor cervico-thoracic 
scoliosis were found.  As to the origins or etiology of the 
veteran's disabilities, the examiner opined as follows:

After review of the c-file, history[,] 
and physical exam[ination], it appears 
the initial cause of veteran's right 
shoulder condition was a strain injury 
suffered after military service in 1972 . 
. . It is my opinion that it is less 
likely than not that the veteran's 
shoulder condition and spine condition 
[are] related to military service.  No 
documentation of shoulder or back injury 
was found in veteran's service medical 
records. It is my opinion that it is less 
likely than not that the veteran's 
shoulder and spine conditions are due or 
aggravated by any service connected 
disorder.  The type and extent of 
veteran's shrapnel wound injury to left 
quadriceps muscle would not be expected 
to cause the shoulder or spine 
conditions[s] that the veteran is 
currently experiencing.

The above opinions stand uncontradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  

Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claims of service connection for 
bilateral levator scapulae syndrome and developmental 
cervico-thoracic scoliosis, with degenerative spurring of the 
cervical spine, due to service-connected quadriceps muscle 
scar and these claims must be denied.  38 U.S.C.A. § 1131.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO as well as the veteran's and his wife's 
April 2004 personal hearing testimony.  Moreover, the Board 
recognizes that the veteran, his representative, and his wife 
are competent to describe visible symptoms or manifestations 
of a disease or disability during and after service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  Nevertheless, they have not 
been shown to be competent to provide a medical opinion as to 
the etiology of the veteran's current problems.  See 
Espiritu, supra, Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the 
Board will give more evidentiary weight to the opinion 
provided by the December 2002 VA examiner. 




ORDER

Entitlement to service connection for bilateral levator 
scapulae syndrome as secondary to a service-connected 
quadriceps muscle scar of the left leg is denied.

Entitlement to service connection for developmental cervico-
thoracic scoliosis, with degenerative spurring of the 
cervical spine, as secondary to a service-connected 
quadriceps muscle scar of the left leg is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


